DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US 2018/0009758).
Regarding claim 1, Horn discloses 
A method of treating an ocular condition (see par. 0027), the method comprising: 
injecting a substance comprising hyaluronic acid formulated as a solution with a concentration into a vitreous cavity of an eye (Examiner notes: see par. 0027 for a method of treating a condition of the eye wherein the method comprises a step of administering via intravitreal injection of a therapeutically effective amount of a compound. See also par. 0084 for the compound comprising viscosity enhancer hyaluronic acid wherein the concentration of the viscosity enhancer being from about 0.01% to about 99% w/v); and 
slowing flow of water and/or solutes through fluid in the vitreous cavity (Examiner notes: as disclosed by applicant’s specification in par. 0041, hyaluronic acid/hyaluronan is inserted into the vitreous cavity to slow diffusion of water and/or solute transport through the fluid in order to treat a retinal detachment. Therefore, since Horn discloses a compound containing viscosity enhancing agents like hyaluronic acid being injected into the vitreous cavity, the composition performs the claimed function “slowing flow of water and/or solutes through fluid in the vitreous cavity”).
Horn does not expressly disclose hyaluronic acid formulated as a solution with a concentration greater than 5% by weight.
Horn discloses the hyaluronic acid as a viscosity enhancing agent wherein the concentration of the viscosity enhancer hyaluronic acid is from about 0.01% to about 99% w/v (par. 0084). The concentration of hyaluronic acid needs to be optimized to enhance the viscosity of the therapeutic solution. The concentration of hyaluronic acid in the therapeutic solution is disclosed to be a result effective variable in that changing the concentration of the hyaluronic acid in the therapeutic solution changes the viscosity of the therapeutic solution. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the therapeutic solution by making the concentration of the hyaluronic acid in the therapeutic solution to be greater than 5% by weight as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Horn discloses 
The method of claim 1, further comprising increasing a viscosity of the fluid in the vitreous cavity (Examiner notes: see par. 0027, the therapeutic compound is injected into the vitreous cavity of the eye. See par. 0084, the therapeutic compound comprises viscosity enhancer hyaluronic acid. Since hyaluronic acid is a viscosity enhancing agent, it performs the claimed function “increasing a viscosity of the fluid in the vitreous cavity”).
Regarding claim 3, Horn discloses 
The method of claim 1, wherein the fluid is vitreous fluid (Examiner notes: see par. 0027, the therapeutic compound is injected into the vitreous cavity of the eye. Therefore, the fluid is vitreous fluid).
Regarding claim 4, Horn discloses 
The method of claim 1, wherein the fluid is saline (Examiner notes: see par. 0027, the therapeutic compound is injected into the vitreous cavity of the eye. Therefore, the fluid is vitreous fluid which contains saline).
Regarding claim 5, Horn discloses 
The method of claim 1, wherein the substance comprises hyaluronic acid formulated as a solution with a concentration (Examiner notes: see par. 0084 for the compound comprising viscosity enhancer hyaluronic acid wherein the concentration of the viscosity enhancer being from about 0.01% to about 99% w/v)).
Horn does not expressly disclose hyaluronic acid formulated as a solution with a concentration greater than 15% by weight.
Horn discloses the hyaluronic acid as a viscosity enhancing agent wherein the concentration of the viscosity enhancer hyaluronic acid is from about 0.01% to about 99% w/v (par. 0084). The concentration of hyaluronic acid needs to be optimized to enhance the viscosity of the therapeutic solution. The concentration of hyaluronic acid in the therapeutic solution is disclosed to be a result effective variable in that changing the concentration of the hyaluronic acid in the therapeutic solution changes the viscosity of the therapeutic solution. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the therapeutic solution by making the concentration of the hyaluronic acid in the therapeutic solution to be greater than 15% by weight as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Horn discloses 
The method of claim 1, wherein the substance comprises hyaluronic acid formulated as a solution with a concentration (Examiner notes: see par. 0084 for the compound comprising viscosity enhancer hyaluronic acid wherein the concentration of the viscosity enhancer being from about 0.01% to about 99% w/v)).
Horn does not expressly disclose hyaluronic acid formulated as a solution with a concentration greater than 30% by weight.
Horn discloses the hyaluronic acid as a viscosity enhancing agent wherein the concentration of the viscosity enhancer hyaluronic acid is from about 0.01% to about 99% w/v (par. 0084). The concentration of hyaluronic acid needs to be optimized to enhance the viscosity of the therapeutic solution. The concentration of hyaluronic acid in the therapeutic solution is disclosed to be a result effective variable in that changing the concentration of the hyaluronic acid in the therapeutic solution changes the viscosity of the therapeutic solution. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the therapeutic solution by making the concentration of the hyaluronic acid in the therapeutic solution to be greater than 30% by weight as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Horn discloses 
The method of claim 1, wherein the substance further comprises a therapeutic agent (Examiner notes: see par. 0027, a method of treating a condition of the eye wherein the method comprises a step of administering via intravitreal injection of a therapeutically effective amount of a compound. See also pars. 0011-0026 for the compositions of the compound).
Regarding claim 10, Horn discloses 
A method of treating an ocular condition (see par. 0027), the method comprising: -25 of 27- 
SG Docket No. 14610-700.200injecting a substance having a viscosity into a vitreous cavity of an eye (Examiner notes: see par. 0027 for a method of treating a condition of the eye wherein the method comprises a step of administering via intravitreal injection of a therapeutically effective amount of a compound. See also par. 0084 for the compound comprising viscosity enhancer hyaluronic acid wherein the concentration of the viscosity enhancer being from about 0.01% to about 99% w/v); and 
slowing flow of water and/or solutes through fluid in the vitreous cavity (Examiner notes: as disclosed by applicant’s specification in par. 0041, hyaluronic acid/hyaluronan is inserted into the vitreous cavity to slow diffusion of water and/or solute transport through the fluid in order to treat a retinal detachment. Therefore, since Horn discloses a compound containing viscosity enhancing agents like hyaluronic acid being injected into the vitreous cavity, the composition performs the claimed function “slowing flow of water and/or solutes through fluid in the vitreous cavity”).
Horn does not expressly disclose hyaluronic acid formulated as a solution with a viscosity of greater than 10,000,000 (cps) (resting).
Horn discloses the hyaluronic acid as a viscosity enhancing agent wherein the concentration of the viscosity enhancer hyaluronic acid is from about 0.01% to about 99% w/v (par. 0084). The concentration of hyaluronic acid needs to be optimized to enhance the viscosity of the therapeutic solution. The concentration of hyaluronic acid in the therapeutic solution is disclosed to be a result effective variable in that changing the concentration of the hyaluronic acid in the therapeutic solution changes the viscosity of the therapeutic solution. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the therapeutic solution by making the concentration of the hyaluronic acid in the therapeutic solution so that the viscosity of the therapeutic solution being greater than 10,000,000 cps resting as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Horn discloses 
The method of claim 10, further comprising increasing a viscosity of the fluid in the vitreous cavity (Examiner notes: see par. 0027, the therapeutic compound is injected into the vitreous cavity of the eye. See par. 0084, the therapeutic compound comprises viscosity enhancer hyaluronic acid. Since hyaluronic acid is a viscosity enhancing agent, it performs the claimed function “increasing a viscosity of the fluid in the vitreous cavity”).
Regarding claim 12, Horn discloses 
The method of claim 10, wherein the fluid is vitreous fluid (Examiner notes: see par. 0027, the therapeutic compound is injected into the vitreous cavity of the eye. Therefore, the fluid is vitreous fluid).
Regarding claim 18, Horn discloses 
The method of claim 10, wherein the substance further comprises a therapeutic agent (Examiner notes: see par. 0027, a method of treating a condition of the eye wherein the method comprises a step of administering via intravitreal injection of a therapeutically effective amount of a compound. See also pars. 0011-0026 for the compositions of the compound).

Claim(s) 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US 2018/0009758) in view of Lerner (US 2014/0039456).
Regarding claim 8, Horn discloses the method of claim 1, as set forth above, except for wherein injecting a substance comprises injecting a substance with a volume between 0.05 mL to 0.5mL.
However, Lerner teaches an intraocular injection device (5000, fig. 62A and par. 0283) for delivering a pharmaceutical formulation into the eye including a small volume reservoir disposed within the housing and configured to deliver about 0.03 to about 0.05ml of the formulation (par. 0283).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Horn’s method to including a step of injecting the pharmaceutical composition with a small volume between 0.03ml to 0.05ml, as taught by Lerner. The specific amount/volume of the substance depends upon the volume desired for a specific treatment. 
Regarding claim 19, see the rejection of claim 8 above.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US 2018/0009758) in view of Lerner (US 2014/0039456) in further view of Ang et al. (US 2019/0159930).
Regarding claim 9, Horn in view of Lerner discloses the method of claim 8, as set forth above, except for comprising removing fluid from the eye prior to the injecting step.
However, Ang teaches a method comprising a step of removing a small amount of vitreous humor before the injection of the therapeutic to prevent a spike in intraocular pressure and reduce complications in the eye (par. 0015).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Horn’s method by adding a step of removing a small amount of vitreous humor before injecting the substance into the vitreous cavity, as taught by Ang, for the purpose of preventing a spike in intraocular pressure and so reducing complications in the eye (par. 0015 by Ang).

Claim(s) 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Horn (US 2018/0009758) in view of Lin et al. (US 2011/0200676).
Regarding claim 13, Horn discloses the method of claim 10, as set forth above, except for wherein the substance comprises a modified form of hyaluronic acid.
However, Lin teaches a substance used for injection into the vitreous cavity as a vitreous substitute (abstract) wherein the substance comprises oxidated hyaluronic acid cross-linked by a dihydrazide (par. 0007).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the hyaluronic acid of Horn’s method to be oxidated hyaluronic acid cross-linked by a dihydrazide, as taught by Lin, for the purpose of proving a transparent/colorless hyaluronic acid hydrogel (par. 0007 by Lin) to inject into the patient’s eye.
Regarding claim 14, Horn discloses the method of claim 10, as set forth above, except for wherein the substance comprises a hydrogel.
However, Lin teaches a substance used for injection into the vitreous cavity as a vitreous substitute (abstract) wherein the substance comprises oxidated hyaluronic acid cross-linked by a dihydrazide (par. 0007).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the hyaluronic acid of Horn’s method to be oxidated hyaluronic acid cross-linked by a dihydrazide, as taught by Lin, for the purpose of proving a transparent/colorless hyaluronic acid hydrogel (par. 0007 by Lin) to inject into the patient’s eye.
Regarding claim 17, Horn discloses the method of claim 10, as set forth above, except for wherein the substance comprises a cross-linked hydrogel.
However, Lin teaches a substance used for injection into the vitreous cavity as a vitreous substitute (abstract) wherein the substance comprises oxidated hyaluronic acid cross-linked by a dihydrazide (par. 0007).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the hyaluronic acid of Horn’s method to be oxidated hyaluronic acid cross-linked by a dihydrazide, as taught by Lin, for the purpose of proving a transparent/colorless hyaluronic acid hydrogel (par. 0007 by Lin) to inject into the patient’s eye.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US 2018/0009758) in view of Scherz et al. (US 2014/0378888).
Regarding claim 15, Horn discloses the method of claim 10, as set forth above, except for wherein the substance comprises a natural hydrogel.
However, Scherz teaches a viscous agent (par. 0305) enhancing the viscosity of the composition (methylcellulose - which is a natural hydrogel (see Applicant’s Specification par. 0041 of the US Pub 2018/0185288)).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Horn’s method by replacing the viscosity enhancing agent (hyaluronic acid) with the viscosity modifying agent (natural hydrogel – methylcellulose). Doing so would be a simple substitution of one know element (hyaluronic acid) for another (methylcellulose) to obtain predictable results (modifying the viscosity of the vitreous cavity).
Regarding claim 16, Horn discloses the method of claim 10, as set forth above, except for wherein the substance comprises a synthetic hydrogel.
However, Scherz teaches a viscous agent (par. 0305) enhancing the viscosity of the composition (polyvinyl alcohol - which is a synthetic hydrogel (see Applicant’s Specification par. 0041 of the US Pub 2018/0185288)).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Milburn’s method by replacing the viscosity enhancing agent (hyaluronic acid) with the viscosity modifying agent (synthetic hydrogel – polyvinyl alcohol). Doing so would be a simple substitution of one know element (hyaluronic acid) for another (polyvinyl alcohol) to obtain predictable results (modifying the viscosity of the vitreous cavity).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-10, 19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3-7, 10-11, 21, 28-29 of U.S. Patent No. 10,849,855. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims.
Instant application 17/082,471
U.S. Patent No. 10,849,855
Claim 1
Claim 1
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 21
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 10
Claim 9
Claim 11
Claim 10
Claim 28
Claim 19
Claim 29

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783